In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 15-141V
                                       Filed: July 23, 2015
                                           Unpublished

****************************
BRIDGETTE WILEY,                          *
                                          *
                     Petitioner,          *      Damages Decision Based on Proffer;
       v.                                 *      Influenza or Flu Vaccine; Shoulder
                                          *      Injury Related to Vaccine Administration
SECRETARY OF HEALTH                       *      (“SIRVA”); Special Processing Unit
AND HUMAN SERVICES,                       *      (“SPU”)
                                          *
                     Respondent.          *
                                          *
****************************
Jeffrey S. Pop, Esq., Jeffrey S. Pop, Attorney at Law, Beverly Hills, CA, for petitioner.
Christine M. Becer, Esq., U.S. Department of Justice, Washington, DC for respondent.

                                DECISION AWARDING DAMAGES1

Vowell, Chief Special Master:

        On February 11, 2015, Bridgette Wiley filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 [the
“Vaccine Act” or “Program”]. Petitioner alleges that she suffered an adverse reaction to
the influenza vaccine she received on November 21, 2012 resulting in severe pain and
several surgeries. Petition, ¶¶ 4, 39. The case was assigned to the Special Processing
Unit of the Office of Special Masters.

        On June 16, 2015, I issued a ruling on entitlement, finding petitioner entitled to
compensation for her shoulder injury related to vaccine administration [“SIRVA”]. On
July 23, 2015, respondent filed a proffer on award of compensation [“Proffer”] indicating
petitioner should be awarded $135,000.00 for her actual and projected pain and
suffering and $1,168.18 to satisfy the State of Georgia Medicaid lien. Proffer at 1.

1 Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post it on the United States Court of Federal Claims' website, in accordance with the E-Government
Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
     Pursuant to the terms stated in the attached Proffer, I award petitioner a
payment of $136,168.18 as follows:

        a. a lump sum payment of $135,000.00 in the form of a check payable solely to
petitioner, Bridgette Wiley;

        b. a lump sum payment of $1,168.18 in the form of a check payable jointly to
petitioner, Bridgette Wiley and Georgia Medicaid:

                             Georgia Department of Community Health
                                      900 Circle 75 Parkway
                                            Suite 650
                                        Atlanta, GA 30339

representing compensation for satisfaction of the State of Georgia Medicaid lien.3

      These amounts represent compensation for all damages that would be available
under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.4

                                          s/Denise K. Vowell
                                          Denise K. Vowell
                                          Chief Special Master




3   Petitioner agrees to endorse this payment to Georgia Medicaid.

4 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.


                                                     2
           Case 1:15-vv-00141-UNJ Document 15 Filed 07/23/15 Page 1 of 3



             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                        OFFICE OF SPECIAL MASTERS
____________________________________
                                     )
BRIDGETTE WILEY,                     )
                                     )
            Petitioner,              )
                                    )   No. 15-141V
      v.                            )   Chief Special Master Vowell
                                    )   ECF
SECRETARY OF HEALTH AND             )
HUMAN SERVICES,                     )
                                    )
            Respondent.             )
___________________________________ )

              RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

         Respondent hereby submits the following proffer for the award on compensation.

    I.      Items of Compensation

         A. Pain and Suffering

         Respondent proffers that Petitioner should be awarded a lump sum of $135,000.00 for

Petitioner’s actual and projected pain and suffering as provided under the Vaccine Act, 42 U.S.C.

§ 300aa-15(a)(4). 1 Petitioner agrees.

         B. Medicaid Lien

         Respondent proffers that petitioner should be awarded funds to satisfy the State of

Georgia Medicaid lien in the amount of $1,168.18, which represents full satisfaction of any right

of subrogation, assignment, claim, lien, or cause of action the State of Georgia may have against

any individual as a result of any Medicaid payments the State of Georgia has made to or on

behalf of petitioner from the date of her eligibility for benefits through the date of judgment in



1
 Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future lost earnings, and future pain and suffering.
          Case 1:15-vv-00141-UNJ Document 15 Filed 07/23/15 Page 2 of 3



this case as a result of her vaccine-related injury suffered on or about November 21, 2012, under

Title XIX of the Social Security Act.

II.    Form of the Award

       The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment of $135,000.00 in the form of a check payable to petitioner. In

addition, a lump sum payment should be made of $1,168.18, representing compensation for

satisfaction of the State of Georgia Medicaid lien, payable jointly to petitioner and Georgia

Medicaid:

                           Georgia Department of Community Health
                                    900 Circle 75 Parkway
                                          Suite 650
                                      Atlanta, GA 30339

Petitioner agrees to endorse this payment to Georgia Medicaid.


                                             Respectfully submitted,

                                             BENJAMIN C. MIZER
                                             Principal Deputy Assistant Attorney General

                                             RUPA BHATTACHARYYA
                                             Director
                                             Torts Branch, Civil Division

                                             VINCENT J. MATANOSKI
                                             Deputy Director
                                             Torts Branch, Civil Division

                                             LINDA RENZI
                                             Senior Trial Counsel
                                             Torts Branch, Civil Division




                                                 2
        Case 1:15-vv-00141-UNJ Document 15 Filed 07/23/15 Page 3 of 3



                                     s/Christine Mary Becer
                                   CHRISTINE MARY BECER
                                   Trial Attorney
                                   Torts Branch, Civil Division
                                   U.S. Department of Justice
                                   P.O. Box 146
                                   Benjamin Franklin Station
                                   Washington, D.C. 20044-0146


Date:    July 23, 2015




                                      3